FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No. 07-10335
                Plaintiff-Appellee,
               v.                                D.C. No.
                                              CR-06-00667-SMM
MAGDI ABDELAZIM ABDAL YOUSSEF,
                                                  OPINION
             Defendant-Appellant.
                                          
        Appeal from the United States District Court
                 for the District of Arizona
       Stephen M. McNamee, District Judge, Presiding

                    Submitted July 14, 2008*
                    San Francisco, California

                    Filed November 5, 2008

      Before: Jerome Farris, Eugene E. Siler, Jr.** and
               Carlos T. Bea, Circuit Judges.

                       Per Curiam Opinion




  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
  **The Honorable Eugene E. Siler, Jr., Senior United States Circuit
Judge for the Sixth Circuit, sitting by designation.

                               15157
                     UNITED STATES v. YOUSSEF                  15159




                            COUNSEL

James Sun Park, Park Law Office, PLC, Phoenix, Arizona, for
the plaintiff-appellant.

Diane J. Humetewa, United States Attorney; John R. Lopez
IV, Deputy Appellate Chief; Sarah L. Hartnett, Special Assis-
tant United States Attorney, Phoenix, Arizona, for the
defendant-appellee.


                            OPINION

PER CURIAM:

   Magdi Youssef appeals his conviction for making a false
statement in an immigration document in violation of 18
U.S.C. § 1015(a).1 We are called upon to decide whether vio-
  1
   18 U.S.C. § 1015(a) states:
    Whoever knowingly makes any false statement under oath, in any
15160                 UNITED STATES v. YOUSSEF
lation of § 1015(a) requires the false statement to be “materi-
al” as an element of the offense. We hold that it does not, and
affirm Youssef’s conviction.

I.   Factual and Procedural Background

  Youssef, a citizen of Egypt, was admitted to the United
States on a six-month visitor visa on February 4, 1999. On
August 6, 1999, Youssef’s authorization to stay in the United
States was extended to February 3, 2000. Notwithstanding,
Youssef remained in the United States beyond that date with-
out further authorization. On January 30, 2001, removal pro-
ceedings were initiated against Youssef.

   Three years later, and while his removal proceedings were
pending, Youssef married a U.S. citizen. He then filed a Form
I-485 with the Department of Homeland Security to adjust his
status to a lawful permanent resident by virtue of his marriage
to a U.S. citizen. Youssef signed the Form I-485, attesting,
under penalty of perjury, the information in the Form I-485
was true and correct. One question on the form asked Youssef
if he had “ever, in or outside the U.S. been arrested, cited,
charged, indicted, fined or imprisoned for breaking or violat-
ing any law or ordinance, excluding traffic violations.”
Youssef checked “No.”

   Contrary to this response, Youssef had been arrested,
charged, and convicted of knowingly disobeying or resisting
the lawful order, process, or mandate of the court, in violation
of Arizona Revised Statute § 13-2810(A)(2) in August 2000.2

     case, proceeding, or matter relating to, or under, or by virtue of
     any law of the United States relating to naturalization, citizen-
     ship, or registry of aliens . . . shall be fined under this title or
     imprisoned not more than five years, or both.
  2
    Specifically, Youssef was convicted of interference with a judicial pro-
ceeding (disobeying an order of protection) in violation of Arizona
                      UNITED STATES v. YOUSSEF                     15161
Youssef was sentenced to 17 days’ imprisonment and 1 year
of probation for this offense.

   Based on Youssef’s false statement on the Form I-485, the
Government charged Youssef in an indictment with making
a false statement in an immigration document in violation of
18 U.S.C. § 1015(a).3 Youssef waived the right to a jury trial.
Prior to commencement of a bench trial, both parties raised in
pretrial memoranda and at a pretrial hearing the issue whether
§ 1015(a) requires the false statement made on the immigra-
tion document to be material4 as an element of the offense
(hereinafter “materiality requirement”).

   The district court held there was no materiality requirement
in 18 U.S.C. § 1015(a). The district court reasoned the lan-
guage at issue in § 1015(a) (“any false statement”) had a plain
and unambiguous meaning that did not include a materiality
requirement, because the statute does not include the word

Revised Statute § 13-2810(A)(2) in Phoenix Municipal Court. Youssef’s
brother-in-law, Mohamed Tohaima, obtained a protection order against
Youssef on August 3, 1999. On March 31, 2000, Tohaima called the Phoe-
nix Police Department to report Youssef had come to his residence,
knocked on the front door, and threatened to kill him. Youssef was
arrested and charged with violating the protection order. On August 9,
2000, the Phoenix Municipal Court found Youssef guilty of violating Ari-
zona Revised Statute § 13-2810(A)(2), which makes it a class 1 misde-
meanor to “disobey or resist the lawful order, process or other mandate of
a court.”
   3
     18 U.S.C. § 1015(a) states:
      Whoever knowingly makes any false statement under oath, in any
      case, proceeding, or matter relating to, or under, or by virtue of
      any law of the United States relating to naturalization, citizen-
      ship, or registry of aliens . . . shall be fined under this title or
      imprisoned not more than five years, or both.
   4
     “[A] concealment or misrepresentation is material if it has a natural
tendency to influence, or was capable of influencing, the decision of the
decisionmaking body to which it was addressed.” Kungys v. United States,
485 U.S. 759, 770 (1988).
15162                UNITED STATES v. YOUSSEF
“material.” Further, the district court held none of the terms
used in § 1015(a) had an established meaning at common law
that included a materiality requirement. See Neder v. United
States, 527 U.S. 1, 21 (1999) (“[W]here Congress uses terms
that have accumulated settled meaning under . . . the common
law, a court must infer, unless the statute otherwise dictates,
that Congress means to incorporate the established meaning
of these terms.”). Thus, the district court refused to infer a
materiality requirement into the statute.

   After a bench trial, the district court found Youssef had
knowingly made a false statement on his Form I-485, in viola-
tion of 18 U.S.C. § 1015(a). Because the district court con-
cluded § 1015(a) did not include a materiality requirement,
the district court did not make any findings of fact on the
issue whether Youssef’s false statement on the Form I-485
was material. The district court sentenced Youssef to a term
of “time served” (the period of pre-trial detention), to be fol-
lowed by three years’ supervised release. This timely appeal
followed.

II.    Standard of Review

  Questions of statutory interpretation are reviewed de novo.
United States v. Ray, 375 F.3d 980, 988 (9th Cir. 2004).

III.    Discussion

   [1] The sole issue presented on appeal is a question of stat-
utory interpretation: Does 18 U.S.C. § 1015(a) require the
false statement to be “material” as an element of the offense?
This is an issue of first impression in this court.

  A.     Statutory Interpretation

   The interpretation of a statute is a two-step process. The
first step is to “determine whether the language at issue has
a plain and unambiguous meaning.” Robinson v. Shell Oil
                      UNITED STATES v. YOUSSEF                       15163
Co., 519 U.S. 337, 340 (1997). The statutory language is
interpreted by reference “to the language itself, the specific
context in which that language is used, and the broader con-
text of the statute as a whole.” Id. at 341. This does not end
our inquiry, however, because “in interpreting statutory lan-
guage there is a necessary second step.” Neder, 527 U.S. at
21-22. “It is a well-established rule of construction that
[w]here Congress uses terms that have accumulated settled
meaning under . . . the common law, a court must infer, unless
the statute otherwise dictates, that Congress means to incorpo-
rate the established meaning of these terms.” Id. (citations and
internal quotation marks omitted).

     1.   The plain language of § 1015(a) does not require
          the false statement to be material.

   [2] In United States v. Wells, 519 U.S. 482 (1997), the
Supreme Court analyzed whether 18 U.S.C. § 1014, which
criminalizes “knowingly mak[ing] any false statement or
report . . . for the purpose of influencing in any way the action
of a Federal Deposit Insurance Corporation insured bank,”
required the false statement or report to be material as an ele-
ment of the offense. Id. at 490 (internal citations omitted).
The Court held there was no materiality requirement in
§ 1014 because the plain language of the statute did not
expressly include the word “material.” Id. To the contrary,
§ 1014 covered “any false statement or report” and nowhere
in the statute did it say “a material fact must be the subject of
the false statement or so much as mention materiality.” Id.5

  [3] The text of § 1015(a) is practically identical to § 1014.
As in Wells, § 1015(a) does not include an express materiality
requirement:
   5
     The Court did not find § 1014’s recitation that the statement must have
the “purpose of influencing” to be the equivalent of the definition of “ma-
terial,” as defined by Kungys v. United States, 485 U.S. 759, 770 (1988).
Rather, it straightforwardly found that “materiality” was simply not an ele-
ment of § 1014.
15164                 UNITED STATES v. YOUSSEF
     [W]hoever knowingly makes any false statement
     under oath, in any case, proceeding, or matter relat-
     ing to, or under, or by virtue of any law of the United
     States relating to naturalization, citizenship, or regis-
     try of aliens . . . shall be fined under this title or
     imprisoned not more than five years, or both.

Rather, as in Wells, § 1015(a) criminalizes the making of “any
false statement”—whether the false statement is material or
immaterial. Thus, under the plain text of the statute, material-
ity of the false statement is not an element of § 1015(a).6

     2.   None of the words used in § 1015(a) have an
          established meaning at common law that includes
          a materiality requirement.

   [4] Next, we must determine whether § 1015 uses a term
that includes a materiality requirement at common law.
Neder, 527 U.S. at 21-22. Section 1015(a) uses the term “false
statement,” which the Supreme Court in Wells held did not
include a materiality requirement at common law. See Wells,
519 U.S. at 491 (“[A]t common law the term ‘false statement’
[did not] acquire[ ] any implication of materiality.”); see also
Neder, 527 U.S. at 23, n.7 (reiterating the Court’s holding in
Wells that “the term ‘false statement’ does not imply a materi-
ality requirement”). Likewise, in United States v. Hart, 291
F.3d 1084, 1085 (9th Cir. 2002), where this court held there
   6
     We are not alone in so deciding. The Fourth Circuit has so held. United
States v. Abuagla, 336 F.3d 277, 278 (4th Cir. 2003). In a two-page opin-
ion, the Fourth Circuit reasoned there was no express language in
§ 1015(a) imposing a materiality requirement. It cited Wells as controlling
authority: “Nowhere does [the statute] further say that a material fact must
be the subject of the false statement or so much as mention materiality.”
Id. at 278-79 (citing Wells, 519 U.S. at 490). The Fourth Circuit held none
of the terms used in § 1015 had a settled meaning at common law that
includes a materiality requirement. Id. at 279. It concluded materiality of
the false statement was not an element of § 1015(a). Our research has not
found any other circuit court determination on the question.
                        UNITED STATES v. YOUSSEF                     15165
was no materiality requirement in 18 U.S.C. § 1542, which
makes it a crime willfully and knowingly to make “any false
statement in an application for [a] passport.” This court held
there was no materiality requirement in § 1542 because there
was no mention of materiality in the statute, and the phrase
“false statement” did not have a settled meaning at common
law requiring proof of materiality. Id.

   [5] Thus, the terms in § 1015 do not have a settled meaning
at common law requiring proof of materiality and we will not
read a materiality requirement into the statute.

       3.   Where Congress has intended to criminalize the
            making of material false statements, it has
            expressly done so.

   [6] Congress has expressly used the word “material” in
other provisions that criminalize the making of false state-
ments, such as 18 U.S.C. § 1001(a).7 Congress’s omission of
“material” from § 1015(a), combined with its inclusion of
“material” in a similar statutory provision (§ 1001(a)), is evi-
dence of Congress’s expressed intent not to impose a materi-
ality requirement in § 1015(a). See Russello v. United States,
  7
   Section § 1001(a) states in pertinent part:
      [W]hoever, in any matter within the jurisdiction of the executive,
      legislative, or judicial branch of the Government of the United
      States, knowingly and willfully—
      (1) falsifies, conceals, or covers up by any trick, scheme or
      device a material fact;
      (2) makes any materially false, fictitious, or fraudulent state-
      ment or representation; or
      (3) makes or uses any false writing or document knowing the
      same to contain any materially false, fictitious, or fraudulent
      statement or entry;
      shall be fined under this title [or imprisoned, or both].
(emphasis added).
15166              UNITED STATES v. YOUSSEF
464 U.S. 16, 23 (1983) (“[W]here Congress includes particu-
lar language in one section of a statute but omits it in another
section of the same Act, it is generally presumed that Con-
gress acts intentionally and purposely in the disparate inclu-
sion or exclusion.”). Although § 1015(a) and § 1001(a) were
not enacted as part of the “same Act” within the meaning of
Russello, they are both located within Chapter 47 of Title 18
of the United States Code, which deals with “Fraud and False
Statements.” Section 1001(a) explicitly requires a false state-
ment to be material. Congress could have written a materiality
requirement into § 1015(a) as it did in § 1001(a), but chose
not to do so.

  [7] Under the Russello rationale, § 1015(a) should be inter-
preted as Congress enacted it, without a materiality require-
ment. Therefore, we do not interpret § 1015 to include a
materiality requirement.

IV.     CONCLUSION

  We affirm the district court’s judgment.

  AFFIRMED.